DETAILED ACTION
	This office action is in response to the amendment filed on November 25, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on November 25, 2020 have been fully considered but they are not persuasive. 
Regarding independent claim 1, argues that the prior art of record Kruiskamp fails to disclose or suggest the invention of the present application, in particular, as currently amended, “…a controller configured to toggle the switching circuit in accordance with (i) an output of the sensing module and (ii) a time threshold, to sequentially cause the auxiliary power supply to be disconnected from the output terminal when the time threshold is reached and connected to the output terminal when the condition in the system is identified.” (see page 7 of Applicant’s Remarks). Applicant further argues that “There is simply no teaching or suggestion in Kruiskamp to toggle a switching circuit in accordance with (i) an output of the sensing module and (ii) a time threshold, to sequentially cause the auxiliary power supply to be disconnected from the output terminal when the time threshold is reached and connected to the output terminal when the condition in the system is identified.” (see page 7 of Applicant’s Remarks). However, Examiner respectfully disagrees. Kruiskamp teaches (see Figure 2 and paragraphs [0057]-[0062]) a controller (215 – see paragraph [0061]) configured to toggle a switching circuit (208, 214 – see paragraphs [0057]-[0059]) in accordance with (i) an output of a sensing module (207 – see paragraphs [0049], [0057]-[0058]) and (ii) a time threshold (reference time duration – see paragraph [0059]), to sequentially cause the auxiliary power supply (206) to be disconnected (via 214) from the output terminal (204) when the time threshold is reached (Moreover, when the backup control block 210 detects that the timer has been running for a reference time duration, the backup control block 210 also sends the signal to the second switch 214 to disconnect the backup battery 206 from the output terminal 204. – see paragraph [0059]) and connected to the output terminal (204) when a condition in the system is identified (When the voltage monitor 207 sends the signal indicating that the voltage over the storage element 203 is below the reference voltage, then the backup control block 210 sends a signal to the second switch to connect the backup battery 206 to the output terminal 204 (and thus to the load 205) – see paragraph [0057]). 
Therefore, the rejections of claims 1-8 under 35 U.S.C. 102(a)(1) are hereby maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruiskamp (U.S. Publication No. 2017/0179758; cited in IDS filed on 06/14/2019), hereinafter Kruis.
Regarding claim 1, Kruis discloses (see Figures 2) a system for limiting power consumption (213 – see paragraph [0046]) from an auxiliary power supply (206 – see paragraph [0046]) comprising: a switching circuit (208, 214 – see paragraphs [0057]-[0059]) connected to an auxiliary power supply (206) and an output terminal (204 – see paragraph [0046]); a sensing module (207 – see paragraphs [0049], [0057]-[0058]) configured to identify a condition in the system (When the voltage monitor 207 sends the signal indicating that the voltage over the storage element 203 is below the reference voltage, then the backup control block 210 sends a signal to the second switch to connect the backup battery 206 to the output terminal 204 (and thus to the load 205) – see paragraph [0057]); a controller (215 – see paragraph [0061]) configured to toggle the (208, 214) in accordance with (i) an output of the sensing module (see paragraphs [0049], [0057]-[0058]) and (ii) a time threshold (reference time duration – see paragraph [0059]), to sequentially cause the auxiliary power supply (206) to be disconnected (via 214) from the output terminal (204) when the time threshold is reached (Moreover, when the backup control block 210 detects that the timer has been running for a reference time duration, the backup control block 210 also sends the signal to the second switch 214 to disconnect the backup battery 206 from the output terminal 204. – see paragraph [0059]) and connected to the output terminal (204) when the condition in the system is identified (see paragraph [0057]).
Regarding claim 2, Kruis further discloses (see Figure 2) the system of claim 1, wherein the condition corresponds to a fault that persists for a specified length of time (see paragraphs [0057]-[0059]).
Regarding claim 3, Kruis further discloses (see Figure 2) the system of claim 2, wherein the fault corresponds to a short circuit condition (see paragraphs [0049], [0057]) on one or more external control leads (lead between 204 and 205).
Regarding claim 4, Kruis further discloses (see Figure 2) the system of claim 3, wherein the short circuit condition corresponds to a low voltage condition (see paragraphs [0049], [0057]) on the one or more external control leads (lead between 204 and 205).
Regarding claim 5, Kruis further discloses (see Figure 2) the system of claim 1, wherein the time threshold (reference time duration via a timer – see paragraph [0059]) is user specified based on optimizing power consumption and thermal loading (see paragraphs [0002], [0046], [0059], [0062]).
Regarding claim 6, Kruis further discloses (see Figure 2) the system of claim 1, wherein the time threshold (reference time duration via a timer – see paragraph [0059]) is calculated by the controller (215 via 210) based on optimizing power consumption and thermal loading (see paragraphs [0002], [0046], [0059], [0062]).
Regarding claim 7, Kruis further discloses (see Figure 2) the system of claim 1, wherein the auxiliary power supply (206) corresponds to an onboard power supply (see paragraph [0048]).
Regarding claim 8, Kruis further discloses (see Figure 2) the system of claim 7, wherein the onboard power supply (206) corresponds (see paragraphs [0046]-[0050]) to one or more batteries (backup battery 206 – see paragraphs [0046], [0048]).

Allowable Subject Matter
Claims 9-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 9, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a method for limiting power consumption from an auxiliary power supply during a long-term electrical fault condition comprises: 
disabling the auxiliary power supply if the electrical fault condition is present for a first length of time; enabling the auxiliary power supply after a second length of time and verifying a presence of the electrical fault condition, wherein the auxiliary power supply remains enabled if the electrical fault condition is no longer detected; and repeating the detecting, disabling, and enabling when the presence of the electrical fault condition is confirmed.
Dependent claims 10-15 are considered to be allowable by virtue of their dependencies on independent claim 9. 
Regarding independent claim 16, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a method for automatic restoration of a system auxiliary power supply upon resolution of a long-term electrical fault condition comprises: 
cycling the auxiliary power supply periodically during the long-term electrical fault condition, wherein the period of the cycling is a predetermined value; ceasing the cycling once the long-term fault condition is no longer detected, such that the auxiliary power supply remains in an enabled state.
Dependent claims 17-20 are considered to be allowable by virtue of their dependencies on independent claim 16. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838


/Alex Torres-Rivera/Primary Examiner, Art Unit 2838